Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/3/22 has been entered. Claims 1-23, 25-26 and 28  have been cancelled. Claims 24, 27 and 29-41 have been amended. Claims 24, 27 and 29-41 are pending and are under examination.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See paragraph 5.
  Appropriate correction is required.

Claim Rejections - Withdrawn
The rejection of claims 24-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claims 24-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

The rejection of Claim(s) 24-26 and 40-41 under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et al. Probiotics and Antimicro. Prot. (2018) 10:511-512 published online May 11 2017 is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 24-29 and 39  under 35 U.S.C. 102(a)(1) as being anticipated by Choi  et al. Nutrients. 2016; 8(3):146 pages 1-11 is withdrawn in view of the amendment to the claims.
The rejection of claims 24 and 29-39  under 35 U.S.C. 103 as being unpatentable over Mansour et al. Probiotics and Antimicro. Prot. (2018) 10:511-512 in view of Simmons et al. US 2005/0266069 12/1/05 is withdrawn in view of the amendment to the claims.
The rejection of claims 24-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,960,034 is withdrawn in view of the amendment to the claims. 

The rejection of claims 24-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/962,921 (‘921) is withdrawn in view of the amendment to the claims.

The rejection of claims 24-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 and 21 of copending Application No. 16/980,938 (‘938) is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24, 29 and 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biffi et al. WO 2019/053604 3/21/19 filed 9/12/2018.
Claim 24: Biffi et al disclose a method of inducing immune response or treating Clostridium difficile infection in a subject in need thereof, comprising administering to  the subject a pharmaceutically effective amount of Enterococcus faecalis that is killed. See abstract, page first paragraph, page 7 last two paragraphs disclosing said composition further comprises Enterococcus, page 10 first paragraph wherein the Enterococcus is E. faecalis  and is  dead (see page 10 3rd paragraph disclose that further microorganisms are dead).Claim 29: Biffi  disclose the  Enterococcus faecalis is orally administered at least once twice daily. See p. 11 last two paragraphs.
Claim 40:  Since Biffi et al disclose the same method step, said method of Biffi et al would also induce the immune response in the subject.
Claim 41: Since Biffi et al disclose the same method step, said method of Biffi et would also treat C. difficile infection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 30-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. WO 2019/053604 3/21/19 filed 9/12/2018.

Claim 24: Biffi et al disclose a method of inducing immune response or treating Clostridium difficile infection in a subject in need thereof, comprising administering to  the subject a pharmaceutically effective amount of Enterococcus faecalis that is killed. See abstract, page first paragraph, page 7 last two paragraphs disclosing said composition further comprises Enterococcus, page 10 first paragraph wherein the Enterococcus is E. faecalis  and is  dead (see page 10 3rd paragraph disclose that further microorganisms are dead).Claim 29: Biffi  disclose the  Enterococcus faecalis is orally administered at least once twice daily. See p. 11 last two paragraphs. Since Biffi et al disclose the same method step, said method of Biffi et al would also induce the immune response in the subject. Since Biffi et al disclose the same method step, said method of Biffi et would also treat C. difficile infection.
Biffi et al does not disclose that the Enterococcus faecalis is orally administered in in the doses and administration schedule set forth in claims 30-38 or is orally administered for 7 or more days as set forth in claim 39.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have administered orally the Enterococcus faecalis of Biffi et in an amount of 1 x 10^8 – 1 x 10^11 CFU/kg body weight per dose including one or more times per day or one to five times per day or at 1 x 10^9 – 5  X 10^10 CFU/kg body weight per dose including one or more times per day or one to 5 times per day or in an amount of 1.2 X 10^10 or more CFU/kg body weight per dose one or more times per day or one to five times per day or administered for seven or more days, thus resulting in the instant invention with a reasonable expectation of success.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See MPEP 2144.05.
In the instant case, the general conditions of the claim is disclosed by the prior art e.g. Biffi et al on page 10 disclosing  oral administration  and that the microorganisms in the composition are in an amount ranging from 1 billion to 300 billion or more according to need and are taken at least once twice daily. Therefore, it will not have been  inventive to discover the optimum or workable doses CFU/kg body weight and/or frequency of dosing as disclosed in claims 30-39  by routine experimentation based on the general doses and administration schedule disclosed by Biffi et al

Allowable Subject Matter
Claim 27 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of the Claims
Claims 24 and 29-41 are rejected. Claim 27 is objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645